         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 1 of 28



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
STUART MILLS DAVENPORT               )
1700 1st Street NW                   )
Washington, D.C. 20001               )  Civil Action No. 16-02445-ABJ
and                                  )
BIG BEAR CAFÉ, LLC                   )
1700 1st Street NW                   )
Washington, D.C. 20001               )
                                     )
              PLAINTIFFS             )
                                     )
v.                                   )
                                     )
BABAK DJOURABCHI                     )
and                                  )
MONICA WELT                          )
                                     )
              DEFENDANTS.            )
____________________________________)

             DEFENDANTS’ ANSWER TO PLAINTIFFS’ FIRST AMENDED
                  COMPLAINT, AND AFFIRMATIVE DEFENSES

       Defendants, Babak Djourabchi and Monica Welt (collectively, the “Defendants”), by and

through undersigned counsel, hereby answer the First Amended Complaint filed by Stuart Mills

Davenport and Big Bear Café, LLC (collectively, the “Plaintiffs”) on February 23, 2017 [Dkt. No.

9] (the “Complaint”), as follows:

                                    Introductory Statement

       The first unnumbered paragraph of the Introduction contains legal conclusions to which no

response is required and none is given. To the extent any further response is required, Defendants

deny the allegations in the Introductory Statement.
         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 2 of 28



                                             PARTIES 1

       1.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 1 of the Complaint, and on that basis deny the same.

       2.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 2 of the Complaint, and on that basis deny the same.

       3.        Defendants admit the allegations contained in paragraph 3 of the Complaint.

       4.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 4 of the Complaint regarding the residence of Plaintiffs,

and on that basis deny the same, but admit the remaining allegations contained in paragraph 4 of

the Complaint.

                                   JURISDICTION AND VENUE

       5.        The allegations in paragraph 5 of the Complaint are conclusions of law to which no

responsive pleading is required.

       6.        The allegations in paragraph 6 of the Complaint are conclusions of law to which no

responsive pleading is required.

                                               FACTS

                                      Relationship of Parties

       7.        Defendants deny the allegations contained in paragraph 7 of the Complaint.

       8.        Defendants admit, that upon information and belief, that Davenport owns a 2-story

building at 1700 1st Street NW, Washington DC 20001.

       9.        Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 9 of the Complaint, and on that basis deny the same.



1
 The headings contained in this Answer are those that appear in the Complaint. To the extent the
headings can be construed as allegations, Defendants’ deny those allegations.

                                                  2
         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 3 of 28



        10.    Defendants admit that, upon information and belief, Davenport operates Plaintiff

Big Bear Café, LLC; Defendants lack knowledge or information sufficient to form a belief about

the truth of the remainder of the allegations contained in paragraph 10, and on that basis deny the

same.

        11.    Defendants admit the allegations contained in paragraph 11 of the Complaint.

        12.    Defendants admit that they were both licensed and practicing attorneys up and until

December 2012, but deny the remainder of the allegations in paragraph 12 of the Complaint as to

Defendant Babak Djourabchi, who is in retired status.

        13.    Defendants admit that at a certain point in time they were neighbors of Davenport,

but deny the remainder of the allegations contained in paragraph 13 of the Complaint.

                                          Original Loan

        14.    Defendants admit that they loaned Davenport $80,000 pursuant to the Promissory

Note for Business and Commercial Purposes. Defendants otherwise deny the allegations contained

in Paragraph 14 to the extent they comprise Plaintiffs’ characterization of the Promissory Note and

respectfully refer the Court to the Promissory Note for its full content and terms.

        15.    The allegations in paragraph 15 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations contained in

paragraph 15 of the Complaint, and on that basis deny the same.

        16.    Defendants deny the allegations contained in paragraph 16 of the Complaint.

        17.    Defendants deny the allegations contained in paragraph 17 of the Complaint.

        18.    The allegations in paragraph 18 of the Complaint are conclusions of law to which

no responsive pleading is required. Defendants otherwise deny the allegations contained in




                                                 3
         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 4 of 28



Paragraph 18 to the extent they comprise Plaintiffs’ characterization of the Promissory Note and

respectfully refer the Court to the Promissory Note for its full content and terms.

       19.     The allegations in paragraph 19 of the Complaint are conclusions of law to which

no responsive pleading is required. Defendants otherwise deny the allegations contained in

Paragraph 19 to the extent they comprise Plaintiffs’ characterization of the Promissory Note and

respectfully refer the Court to the Promissory Note for its full content and terms.

       20.     The allegations in paragraph 20 of the Complaint are conclusions of law to which

no responsive pleading is required. Defendants otherwise deny the allegations contained in

Paragraph 20 to the extent they comprise Plaintiffs’ characterization of the Promissory Note and

respectfully refer the Court to the Promissory Note for its full content and terms.

       21.     Defendants admit that the Promissory Note is secured by a Deed of Trust on the

Property. Defendants otherwise deny the allegations contained in Paragraph 21 of the Complaint

to the extent they comprise Plaintiffs’ characterization of the Deed of Trust and respectfully refer

the Court to the Deed of Trust for its full content and terms.

       22.     Defendants deny the allegations contained in paragraph 22 of the Complaint.

       23.     Defendants deny the allegations contained in paragraph 23 of the Complaint.

       24.     Defendants deny the allegations contained in paragraph 24 of the Complaint.

       25.     With respect to paragraph 25, Defendants respectfully refer the Court to the

Promissory Note for its full content and terms.

       26.     With respect to paragraph 26, Defendants respectfully refer the Court to the

Promissory Note for its full content and terms.

       27.     With respect to paragraph 27, Defendants respectfully refer the Court to the

Promissory Note for its full content and terms.

       28.     Defendants deny the allegations contained in paragraph 28 of the Complaint.


                                                  4
         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 5 of 28



             Davenport Immediately Begins Pre-Paying the Monthly Payments

       29.     Defendants deny the allegations contained in paragraph 29 of the Complaint.

       30.     Defendants deny the allegations contained in paragraph 30 of the Complaint.

       31.     Defendants deny the allegations contained in paragraph 31 of the Complaint.

       32.     The allegations in paragraph 32 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 32.

       33.     The allegations in paragraph 33 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 33.

         Defendants Misrepresent the Status of the Note and Intimidate Davenport

       34.     Defendants deny the allegations contained in paragraph 34 of the Complaint.

       35.     The allegations in paragraph 35 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 35.

       36.     Defendants deny the allegations contained in paragraph 36 of the Complaint.

       37.     The allegations in paragraph 37 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 37.

       38.     Defendants deny the allegations contained in paragraph 38 of the Complaint.

       39.     The allegations in paragraph 39 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 39.




                                               5
         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 6 of 28



       40.     Defendants deny the allegations contained in paragraph 40 of the Complaint,

including all bulleted subparts.

       41.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 41 of the Complaint as to Davenport’s state of mind, and

on that basis deny the same. Defendants deny the remainder of the allegations contained in

paragraph 41 of the Complaint.

       42.     Defendants deny the allegations contained in paragraph 42 of the Complaint.

       43.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 43 of the Complaint as to Davenport’s state of mind, and

on that basis deny the same. Defendants deny the remainder of the allegations contained in

paragraph 43 of the Complaint.

       44.     The allegations in paragraph 44 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 44.

       45.     Defendants deny the allegations contained in paragraph 45 of the Complaint.

       46.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 46 of the Complaint as to Davenport’s state of mind, and

on that basis deny the same. Defendants deny the remainder of the allegations contained in

paragraph 46 of the Complaint.

       47.     Defendants deny the allegations contained in paragraph 47 of the Complaint,

including Plaintiffs’ characterization of the September 18, 2008 email.

       48.     Defendants admit that Davenport’s May payment had not yet posted and

Defendants reminded Davenport of the payment, but otherwise Defendants deny the allegations




                                                6
         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 7 of 28



contained in paragraph 48 of the Complaint, including Plaintiffs’ characterization of the May 6,

2009 email.

       49.     Defendants deny the allegations contained in paragraph 49 of the Complaint,

including Plaintiffs’ characterization of Exhibit 11.

       50.     Defendants admit to meeting Davenport on June 7, 2009 at a coffee shop, but

otherwise deny the allegations and characterizations contained in paragraph 50 of the Complaint.

       51.     Defendants deny the allegations contained in paragraph 51 of the Complaint.

       52.     Defendants deny the allegations contained in paragraph 52 of the Complaint,

including Plaintiffs’ characterization of the August 18, 2009 email.

       53.     The allegations in paragraph 53 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 53.

   Davenport Seeks Bankruptcy Protection and Defendants Swear He Is Not In Arrears

       54.     Defendants admit the allegations contained in paragraph 54 of the Complaint and

state that Davenport’s Chapter 13 bankruptcy petition speaks for itself.

       55.     The allegations in paragraph 55 of the Complaint are conclusions of law to which

no responsive pleading is required.

       56.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 56 of the Complaint as the reference to “filings’ is

ambiguous. Defendants respectfully refer the Court to the “filings” in Davenport’s bankruptcy

case, which speak for themselves.

       57.     Defendants deny that they repeatedly represented to Davenport that the Promissory

Note was current. To the extent the remainder of the allegations in paragraph 57 are legal

conclusions, no responsive pleading is required. Otherwise, Defendants lack knowledge or


                                                 7
         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 8 of 28



information sufficient to form a belief about the truth of the remainder of the allegations contained

in paragraph 57, and on that basis deny the same.

        58.     Defendants admit that they filed a Proof of Claim on October 19, 2009, but deny

Plaintiffs’ characterization and summary of the Proof of Claim, and respectfully refer the Court to

the Proof of Claim.

        59.     Defendants deny the allegations contained in paragraph 59 of the Complaint.

        60.     Defendants admit the allegations contained in paragraph 60 of the Complaint.

        61.     Defendants admit that Davenport filed a Third Amended Plan in his First

Bankruptcy Case. Defendants respectfully refer the Court to Davenport’s Third Amended Plan

for its full content and terms.

        62.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 62 of the Complaint, and on that basis deny the same.

        63.     Defendants admit that the Bankruptcy Court approved the Plan referenced in

paragraph 63 of the Complaint. The remainder of paragraph 63 is a conclusion of law to which no

responsive pleading is required.

        64.     Defendants admit that they did not file a formal objection to the Plan referenced in

paragraph 64 of the Complaint because Defendants were not included in the Plan, and that the

Bankruptcy Court confirmed that Plan.

        65.     To the extent paragraph 65 contains conclusions of law, no responsive pleading is

required. To the extent a responsive pleading is required, Defendants deny the allegations

contained in paragraph 65 of the Complaint.

        66.     Defendants admit that they did not file a motion seeking relief from the automatic

stay in Davenport’s First Bankruptcy Case, but otherwise deny the allegations contained in

Paragraph 66.


                                                 8
         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 9 of 28



                    Defendants Again Swear Davenport Is Not In Arrears

       67.     Defendants admit that they filed an Amended Proof of Claim in the Claims Register

in Davenport’s first bankruptcy case. Defendants otherwise deny the allegations contained in

paragraph 67, including to the extent they comprise Plaintiffs’ characterization of the Amended

Proof of Claim and his first bankruptcy case.

       68.     Defendants admit that the Amended Proof of Claim filed in the Claims Register in

Davenport’s first bankruptcy case was signed by Aronson as counsel for the Defendants, but deny

the remainder of the allegations in Paragraph 68.

       69.     To the extent paragraph 69 contains conclusions of law, no responsive pleading is

required. To the extent a responsive pleading is required, Defendants deny the allegations

contained in paragraph 69 of the Complaint.

         Defendants Flip Their Position, Doctor the Record, and Attack Davenport

       70.     Defendants deny the allegations contained in paragraph 70 of the Complaint.

       71.     Defendants deny the allegations contained in paragraph 71 of the Complaint.

       72.     Defendants deny the allegations contained in paragraph 72 of the Complaint.

       73.     Defendants admit transmitting a letter to Davenport dated November 17, 2014.

Defendants otherwise deny the allegations in paragraph 73 to the extent they comprise Plaintiffs’

characterization of the November 17, 2014 letter and respectfully refer the Court to the November

17, 2014 Letter.

       74.     Defendants deny the allegations contained in paragraph 74 of the Complaint.

       75.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 75 of the Complaint, and on that basis deny the same.

       76.     Defendants admit that on March 12, 2015, Davenport filed the Application

referenced in paragraph 76 of the Complaint. Defendants otherwise deny the allegations in


                                                9
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 10 of 28



paragraph 76 to the extent they comprise Plaintiffs’ characterization of the Application and

respectfully refer the Court to the Application for its full content and terms.

       77.     Defendants admit that they filed an Opposition to the Application, but lack

knowledge or information sufficient to form a belief about the truth of the remainder of the

allegations contained in paragraph 76 of the Complaint, and on that basis deny the same.

       78.     Defendants deny the allegations in paragraph 78 to the extent they comprise

Plaintiffs’ characterization of the Opposition to the Application and respectfully refer the Court to

the Opposition to the Application.

       79.     Defendants deny the allegations in paragraph 79 to the extent they comprise

Plaintiffs’ characterization of the Opposition to the Application and respectfully refer the Court to

the Opposition to the Application.

       80.     Defendants deny the allegations contained in paragraph 80 of the Complaint.

       81.     Defendants admit the allegations contained in paragraph 81 of the Complaint.

       82.     Defendants admit that Mr. Aronson sent an email to Davenport’s counsel on June

30, 2015. Defendants otherwise deny the allegations in paragraph 82 of the Complaint to the extent

they comprise Plaintiffs’ characterization of the June 30, 2015 email and respectfully refer the

Court to the June 30, 2015 email.

       83.     To the extent paragraph 83 contains conclusions of law, no responsive pleading is

required. To the extent a responsive pleading is required, Defendants deny the allegations

contained in paragraph 83 of the Complaint.

       84.     Defendants admit that Davenport filed a Revised Motion to Determine Final Cure

and Payment. Defendants lack knowledge or information sufficient to form a belief about the truth

as to Davenport’s reason for filing the Revised Motion to Determine Final Cure and Payment.

Defendants otherwise deny the allegations in paragraph 84 of the Complaint to the extent they


                                                 10
         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 11 of 28



comprise Plaintiffs’ characterization of the Revised Motion to Determine Final Cure and Payment

and respectfully refer the Court to the Revised Motion to Determine Final Cure and Payment for

its full content and terms.

       85.     Defendants admit that they filed an opposition to Davenport’s Revised Motion to

Determine Final Cure and Payment. Defendants otherwise deny the allegations in paragraph 85

of the Complaint to the extent they comprise Plaintiffs’ characterization of their opposition and

respectfully refer the Court to the opposition.

       86.     Defendants admit that they attached an excel spreadsheet to their opposition.

Defendants otherwise deny the allegations in paragraph 86 of the Complaint to the extent they

comprise Plaintiffs’ characterization of the excel spreadsheet and respectfully refer the Court to

that excel spreadsheet.

       87.     Defendants deny the allegations contained in paragraph 87 of the Complaint.

       88.     Defendants deny the allegations contained in paragraph 88 of the Complaint.

       89.     Defendants admit the allegations contained in paragraph 89 of the Complaint.

                       Defendants Attempt to Foreclose on the Property

       90.     Defendants deny the allegations contained in paragraph 90 of the Complaint, except

that Defendants admit taking some action in connection with instituting a foreclosure on the

Property, with such foreclosure never actually occurring.

       91.     Defendants admit the allegations contained in paragraph 91 of the Complaint.

       92.     Defendants admit that Mr. Aronson was appointed as Trustee on the Deed of Trust.

Any discussions between Defendants and Mr. Aronson are subject to the attorney-client privilege

and/or work product doctrine.

       93.     Defendants admit that Mr. Aronson recorded a Notice of Foreclosure Sale of Real

Property or Condominium Unit. Defendants otherwise deny the allegations in paragraph 93 of the


                                                  11
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 12 of 28



Complaint to the extent they comprise Plaintiffs’ characterization of the Notice of Foreclosure Sale

of Real Property or Condominium Unit and respectfully refer the Court to the Notice of

Foreclosure Sale of Real Property or Condominium Unit for its full content and terms.

       94.     With respect to paragraph 94, Defendants respectfully refer the Court to the Notice

of Foreclosure Sale of Real Property or Condominium Unit for its full content and terms.

       95.     To the extent paragraph 95 contains conclusions of law, no responsive pleading is

required. To the extent a responsive pleading is required, Defendants deny the allegations

contained in paragraph 95 of the Complaint.

       96.     Defendants admit that Mr. Aronson forwarded a copy of the Foreclosure Notice to

Davenport, but lack knowledge or information sufficient to form a belief about the truth of the

remainder of the allegations contained in paragraph 96 of the Complaint.

       97.     With respect to paragraph 97, Defendants respectfully refer the Court to the Notice

of Foreclosure Sale of Real Property or Condominium Unit for its full content and terms.

       98.     To the extent paragraph 98 contains conclusions of law, no responsive pleading is

required. To the extent a responsive pleading is required, Defendants deny the allegations

contained in paragraph 98 of the Complaint.

       99.     To the extent paragraph 99 contains conclusions of law, no responsive pleading is

required. To the extent a responsive pleading is required, Defendants deny the allegations

contained in paragraph 99 of the Complaint.

 The Wrongful Foreclosure Proceedings Directly Harm Davenport’s Restaurant, Big Bear

       100.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 100 of the Complaint, and on that basis deny the same.

       101.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 101 of the Complaint, and on that basis deny the same.


                                                12
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 13 of 28



       102.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 102 of the Complaint, and on that basis deny the same.

       103.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 103 of the Complaint, and on that basis deny the same.

     To Avoid the Wrongful Foreclosure, Davenport Must Again Declare Bankruptcy

       104.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 104 of the Complaint, and on that basis deny the same.

       105.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 105 of the Complaint, and on that basis deny the same.

       106.    Defendants admit the allegations contained in paragraph 106 of the Complaint and

state that Davenport’s second Chapter 13 bankruptcy petition speaks for itself.

       107.    The allegations in paragraph 107 of the Complaint are conclusions of law to which

no responsive pleading is required.

           Defendants Continue to Harass Davenport, Directly Harming Big Bear

       108.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 108 of the Complaint, and on that basis deny the same.

       109.    Defendants deny the allegations contained in paragraph 109 of the Complaint.

       110.    Defendants deny the allegations contained in paragraph 110 of the Complaint.

       111.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 111 of the Complaint, and on that basis deny the same.

       112.    Defendants deny the allegations contained in paragraph 112 of the Complaint.

       113.    Defendants deny the allegations contained in paragraph 113 of the Complaint.

       114.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 114 of the Complaint, and on that basis deny the same.


                                                13
         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 14 of 28



       115.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 115 of the Complaint, and on that basis deny the same.

       116.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 116 of the Complaint, and on that basis deny the same.

       117.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 117 of the Complaint, including all bulleted subparts,

and on that basis deny the same.

       118.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 118 of the Complaint, and on that basis deny the same.

       119.    Defendants deny the allegations contained in paragraph 119 of the Complaint.

                         The Bankruptcy Court Vindicates Davenport

       120.    Defendants admit that they filed a Proof of Claim in Davenport’s second Chapter

13 bankruptcy case. Defendants otherwise deny the allegations in paragraph 120 to the extent they

comprise Plaintiffs’ characterization of the Proof of Claim and respectfully refer the Court to the

Proof of Claim and any related filings.

       121.    Defendants admit that Davenport objected to their Proof of Claim in Davenport’s

second Chapter 13 bankruptcy case. Defendants otherwise deny the allegations in paragraph 121

to the extent they comprise Plaintiffs’ characterization of Davenport’s objection and respectfully

refer the Court to that objection.

       122.    Defendants admit the allegations contained in paragraph 122 of the Complaint.

       123.    Defendants admit that the Bankruptcy Court issued a Memorandum Decision.

Defendants otherwise deny the allegations in paragraph 123 of the Complaint to the extent they

comprise Plaintiffs’ characterization of the Memorandum Decision and respectfully refer the Court

to the Memorandum Decision.


                                                14
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 15 of 28



       124.    Defendants admit that they did not appeal the Memorandum Decision.              The

remainder of the allegations in paragraph 124 are conclusions of law to which no responsive

pleading is required.

       125.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 125 of the Complaint, and on that basis deny the same.

     Davenport and Big Bear’s Attempts to Expand Have Been Stymied by Defendants

       126.    Defendants deny the allegations contained in paragraph 126 of the Complaint.

       127.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 127 of the Complaint, and on that basis deny the same.

       128.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 128 of the Complaint, and on that basis deny the same.

       129.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 129 of the Complaint, and on that basis deny the same.

       130.    To the extent paragraph 130 contains conclusions of law, no responsive pleading is

required. To the extent a responsive pleading is required, Defendants deny the allegations

contained in paragraph 130 of the Complaint.

       131.    Defendants deny the allegations contained in paragraph 131 of the Complaint.

       132.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 132 of the Complaint, and on that basis deny the same.

       133.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 133 of the Complaint, and on that basis deny the same.




                                                15
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 16 of 28



                                        COUNT I
              Negligent and/or Intentional Misrepresentation Culminating in
                      Attempted Wrongful Foreclosure (Davenport)

       134.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations in paragraph 134

of the Complaint.

       135.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations in paragraph 135

of the Complaint.

       136.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations in paragraph 136

of the Complaint.

       137.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations in paragraph 137

of the Complaint.

       138.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations in paragraph 138

of the Complaint.

       139.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is


                                              16
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 17 of 28



required. To the extent a response is required, Defendants deny the allegations contained in

paragraph 139 of the Complaint.

       140.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations contained in

paragraph 140 of the Complaint.

       141.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations contained in

paragraph 141 of the Complaint.

       142.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations contained in

paragraph 142 of the Complaint.

       143.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations contained in

paragraph 143 of the Complaint.

       144.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations contained in

paragraph 144 of the Complaint.

       145.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is


                                            17
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 18 of 28



required. To the extent a response is required, Defendants deny the allegations contained in

paragraph 145 of the Complaint.

       146.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations contained in

paragraph 146 of the Complaint.

       147.   The Court has dismissed Plaintiffs’ claim for negligent and/or intentional

misrepresentation culminating in attempted wrongful foreclosure. Therefore, no response is

required. To the extent a response is required, Defendants deny the allegations contained in

paragraph 147 of the Complaint.

                                          COUNT II
                                Breach of Contract (Davenport)

       148.   Defendants repeats and realleges its responses to paragraphs 1 through 133 of the

Complaint.

       149.   Defendants admit that they entered into the Note with Davenport. Defendants were

beneficiaries to, but not signatories of, the Deed of Trust, and therefore deny the remaining

allegations of paragraph 149.

       150.   The allegations in paragraph 150 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 150 of the Complaint.

       151.   The allegations in paragraph 151 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 151 of the Complaint.




                                                 18
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 19 of 28



       152.     The allegations in paragraph 152 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 152 of the Complaint.

       153.     The allegations in paragraph 153 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 153 of the Complaint.

       154.     The allegations in paragraph 154 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 154 of the Complaint.

       155.     The allegations in paragraph 155 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 155 of the Complaint.

       156.     The allegations in paragraph 156 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 156 of the Complaint.

       157.     The allegations in paragraph 157 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 157 of the Complaint.

                                           COUNT III
              Violation of D.C. Code Secs. 28-3301, et. seq. (Davenport & Big Bear)

       158.     Defendants repeats and realleges its responses to paragraphs 1 through 133 of the

Complaint.

       159.     Defendants deny the allegations contained in paragraph 159 of the Complaint as to

Davenport. The Court has dismissed Plaintiffs’ claim for Violation of D.C. Code Secs. 28-3301,

et. Seq. as to Big Bear. Therefore, no response is required as to Big Bear. To the extent a response

                                                 19
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 20 of 28



is required, Defendants deny the allegations contained in paragraph 159 of the Complaint as to Big

Bear.

        160.   The allegations in paragraph 160 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required as to Davenport,

Defendants deny the allegations in paragraph 160 of the Complaint. The Court has dismissed

Plaintiffs’ claim for Violation of D.C. Code Secs. 28-3301, et. Seq. as to Big Bear. Therefore, no

response is required as to Big Bear. To the extent a response is required, Defendants deny the

allegations contained in paragraph 160 of the Complaint as to Big Bear.

        161.   The allegations in paragraph 161 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required as to Davenport,

Defendants deny the allegations in paragraph 161 of the Complaint. The Court has dismissed

Plaintiffs’ claim for Violation of D.C. Code Secs. 28-3301, et. Seq. as to Big Bear. Therefore, no

response is required as to Big Bear. To the extent a response is required, Defendants deny the

allegations contained in paragraph 161 of the Complaint as to Big Bear.

        162.   The allegations in paragraph 162 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required as to Davenport,

Defendants deny the allegations in paragraph 162 of the Complaint. The Court has dismissed

Plaintiffs’ claim for Violation of D.C. Code Secs. 28-3301, et. Seq. as to Big Bear. Therefore, no

response is required as to Big Bear. To the extent a response is required, Defendants deny the

allegations contained in paragraph 162 of the Complaint as to Big Bear.

        163.   The allegations in paragraph 163 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required as to Davenport,

Defendants deny the allegations in paragraph 163 of the Complaint. The Court has dismissed

Plaintiffs’ claim for Violation of D.C. Code Secs. 28-3301, et. Seq. as to Big Bear. Therefore, no


                                               20
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 21 of 28



response is required as to Big Bear. To the extent a response is required, Defendants deny the

allegations contained in paragraph 163 of the Complaint as to Big Bear.

                                      COUNT IV
  Unlawful Trade Practices in Violation of D.C. Code Secs. 28-3901, et. seq. (Davenport)

       164.    Defendants repeats and realleges its responses to paragraphs 1 through 133 of the

Complaint.

       165.    The Court has dismissed Plaintiffs’ claim for Unlawful Trade Practices in Violation

of D.C. Code Secs. 28-3901, et. seq. Therefore, no response is required. To the extent a response

is required, Defendants deny the allegations contained in paragraph 165 of the Complaint.

       166.    The Court has dismissed Plaintiffs’ claim for Unlawful Trade Practices in Violation

of D.C. Code Secs. 28-3901, et. seq. Therefore, no response is required. To the extent a response

is required, Defendants deny the allegations contained in paragraph 166 of the Complaint.

                                        COUNT V
               Tortious Interference With Business Relationship (Davenport)

       167.    Defendants repeats and realleges its responses to paragraphs 1 through 133 of the

Complaint.

       168.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 168 of the Complaint.

       169.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 169 of the Complaint.

       170.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 170 of the Complaint.


                                               21
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 22 of 28



       171.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 171 of the Complaint.

       172.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 172 of the Complaint.

       173.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 173 of the Complaint.

       174.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 174 of the Complaint.

       175.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 175 of the Complaint.

       176.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 176 of the Complaint.

       177.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 177 of the Complaint.

                                       COUNT VI
                Tortious Interference With Business Relationship (Big Bear)

       178.    Defendants repeats and realleges its responses to paragraphs 1 through 133 of the

Complaint.

                                               22
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 23 of 28



       179.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 179 of the Complaint.

       180.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations the allegations contained in paragraph 180 of the Complaint.

       181.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations the allegations contained in paragraph 181 of the Complaint.

       182.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations the allegations contained in paragraph 182 of the Complaint.

       183.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations the allegations contained in paragraph 183 of the Complaint.

       184.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations the allegations contained in paragraph 184 of the Complaint.

       185.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations the allegations contained in paragraph 185 of the Complaint.

       186.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations the allegations contained in paragraph 186 of the Complaint.


                                               23
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 24 of 28



       187.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations the allegations contained in paragraph 187 of the Complaint.

       188.    The Court has dismissed Plaintiffs’ claim for Tortious Interference with Business

Relationship. Therefore, no response is required. To the extent a response is required, Defendants

deny the allegations the allegations contained in paragraph 188 of the Complaint.

                                        COUNT VII
                                Breach of Contract (Big Bear)

       189.    Defendants repeats and realleges its responses to paragraphs 1 through 133 of the

Complaint.

       190.    The allegations in paragraph 190 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 190 of the Complaint.

       191.    The allegations in paragraph 191 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 191 of the Complaint.

       192.    The allegations in paragraph 192 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 192 of the Complaint.

       193.    The allegations in paragraph 193 of the Complaint are conclusions of law to which

no responsive pleading is required. To the extent a response is required, Defendants deny the

allegations in paragraph 193 of the Complaint.

                                 AFFIRMATIVE DEFENSES

       Defendants assert the following affirmative defenses. Defendants reserve the right to

amend or supplement this Answer and/or the Affirmative Defenses as may be warranted by

                                                 24
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 25 of 28



information developed through subsequent discovery and/or case development. Defendants

reserve the right to amend or supplement this Answer to include a counterclaim for amounts due

under the Promissory Note and Deed of Trust where such claim is currently the subject of

proceedings before the Bankruptcy Court.

       By alleging the defenses set forth below, Defendants neither agree nor concede that they

have the burden of proof or the burden of persuasion on such issues. To the extent that a court of

competent jurisdiction determines that the assertion or enforcement of any Affirmative Defense

(or, to the extent an Affirmative Defense is deemed as such, any counterclaim) would require

Defendants to seek relief from the automatic stay under 11 U.S.C. § 362, such relief from stay is

hereby requested. Further, to the extent that any Affirmative Defense may also be properly

asserted as a counterclaim, Defendants reserve their right to amend this Answer to assert any such

Affirmative Defense as a counterclaim.

                              FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim upon which relief may be granted for, inter alia, the

reasons stated in Dkt. Nos. 8 and 11.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver, estoppel,

ratification, and/or acquiescence based upon Plaintiffs’ conduct during the relevant time period.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches where, inter alia,

Plaintiffs waited to assert the claims in the Complaint until after the proceedings in Plaintiff

Davenport’s second Chapter 13 bankruptcy case.




                                                 25
          Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 26 of 28



                              FOURTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, by the applicable three-year statute of

limitation. See Dkt. Nos. 8 and 11.

                                FIFTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, by the doctrines of collateral estoppel

and/or res judicata based upon the proceedings occurring in Plaintiff Davenport’s second Chapter

13 bankruptcy case.

                                SIXTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have suffered no

cognizable injury or actual damage, Plaintiffs’ purported damages are not recoverable under

applicable legal principles, and/or Plaintiffs’ purported damages are nonexistent, speculative,

remote, were not the foreseeable result of Defendants’ alleged conduct, and/or are impossible to

prove.

                              SEVENTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean hands, including

Davenport’s representations to the Bankruptcy Court and/or in his bankruptcy cases.

                               EIGHTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ failure to mitigate,

minimize, or avoid any losses allegedly sustained.

                                NINTH AFFIRMATIVE DEFENSE

         Plaintiffs are not entitled to consequential damages and/or attorneys’ fees or other costs.

                               TENTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, by the doctrines of set off and/or

recoupment where Plaintiff Davenport owes Defendants monies under the Promissory Note and


                                                   26
        Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 27 of 28



Deed of Trust, including attorneys’ fees. Defendants reserve the right to assert a counterclaim for

amounts due under the Promissory Note and Deed of Trust.

                         THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims under Section 28-3312 of the D.C. Code are barred, in whole or in part,

because the relevant statutory provisions do not apply to the transaction between Davenport and

Defendants; there has been no violation of that statuary provision; and/or Plaintiffs have not

suffered any cognizable damages.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, for the reasons stated in Defendants’

Motion to Dismiss, see Dkt. Nos. 8 and 11.


Dated: May 28, 2019                          /s/ Richard M. Goldberg
                                             Richard M. Goldberg, DC Bar No. 435487
                                             Anastasia L. McCusker (admitted pro hac vice)
                                             SHAPIRO SHER GUINOT & SANDLER
                                             250 W. Pratt St., Suite 2000
                                             Baltimore, Maryland 21201
                                             (410) 385-0202
                                             rmg@shapirosher.com
                                             alm@shapirosher.com

                                             Attorneys for Defendants Babak Djourabchi
                                             and Monica Welt




                                                27
         Case 1:16-cv-02445-ABJ Document 29 Filed 05/28/19 Page 28 of 28



                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY on this 28th day of May, 2019, copies of the foregoing were

served on the parties listed below by first-class mail, unless said party is a registered CM/ECF

participant and the Notice of Electronic Filing indicates that Notice was electronically mailed to

said party.

                              Michael Tucci, Esquire
                              Brandon R. Nagy, Esquire
                              STINSON LLP
                              1775 Pennsylvania Avenue, NW, Suite 800
                              Washington, DC 20006

                              Attorneys for Plaintiffs

                                             /s/ Richard M. Goldberg
                                             Richard M. Goldberg




                                                28
